Citation Nr: 1038597	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  09-50 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a lumbar 
spine disorder, to include as secondary to a service-connected 
right knee disability.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to a service-connected right 
knee disability.

3.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to March 
1984 and from February 1985 to May 1987.  This matter comes 
properly before the Board of Veterans' Appeals (Board) on appeal 
from September 2008, October 2008, and March 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Fargo, North Dakota (RO).  In September 2010, the 
Veteran presented testimony in a videoconference hearing before 
the undersigned.  A copy of the transcript has been associated 
with the claim folder. 

The issues of entitlement to service connection for a lumbar 
disorder, to include as secondary to service-connected a right 
knee disability, and entitlement to a total disability rating 
based on individual unemployability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lumbar spine 
disorder, to include as secondary to service-connected 
disabilities, was last denied in a November 2002 rating decision, 
and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final 
November 2002 rating decision raises a reasonable possibility of 
substantiating the issue of entitlement to service connection for 
a lumbar spine disorder, to include as secondary to a service-
connected right knee disability.


CONCLUSION OF LAW

New and material evidence has been submitted since the November 
2002 rating decision, and the Veteran's claim for service 
connection for a lumbar spine disorder, to include as secondary 
to a service-connected right knee disability, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  The Board is taking action 
favorable to the Veteran by reopening the issue of entitlement to 
service connection for a lumbar spine disorder, to include as 
secondary to a service-connected right knee disability.  
Accordingly, without deciding that any error was committed with 
respect to the duty to notify or the duty to assist, such error 
was harmless and need not be further considered.

A finally decided claim may be reopened if the claimant presents 
new and material evidence with respect to a claim which has been 
previously denied and which is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received in support of a claim to reopen is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A November 2002 rating decision denied the Veteran's original 
claim for service connection for a lumbar spine disorder, as 
secondary to service-connected disabilities, on the basis that 
the evidence did not show that the Veteran's lumbar spine 
condition was related to any of his service-connected 
disabilities.  The November 2002 rating decision was not appealed 
and that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

Because the November 2002 rating decision is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In 
this case, in its September 2008 and October 2008 rating 
decisions, the RO denied the Veteran's claim of service 
connection for a lumbar spine disorder on the merits, without 
first deciding whether new and material evidence had been 
presented to reopen the Veteran's claim for service connection 
for a lumbar spine disorder, to include as secondary to his 
service-connected right knee disability.  Such a decision, 
however, is not binding on the Board, and the Board must first 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and material 
evidence has not been submitted).

Evidence received since the Board's November 2002 rating decision 
includes private treatment records, dated from October 1981 to 
September 2008; June and September 2008 reports of workability by 
a private physician; VA treatments records, dated from February 
2007 through February 2010; VA examination reports, dated in 
December 2003, August 2008, and March 2010; employment 
information submitted by the Veteran's former employers, dated in 
January and February 2009; and a September 2010 statement from a 
VA physician written on a prescription form.

All of the evidence received since the November 2002 rating 
decision is "new" in that it was not of record at the time of 
the November 2002 rating decision.  In addition, the September 
2010 VA physician stated "[the Veteran's] back symptoms are a 
result of his prior knee injury."

Thus, presuming the credibility of this evidence, the evidence 
received since the November 2002 rating decision includes medical 
evidence which relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for a lumbar spine disorder, to include as secondary 
to a service-connected right knee disability.  Therefore, the VA 
physician's statement raises a reasonable possibility of 
substantiating the Veteran's claim.  38 C.F.R § 3.156(a).  As 
such, the Veteran's claim of entitlement to service connection 
for a lumbar spine disorder, to include as secondary to a 
service-connected right knee disability, is reopened.


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for a lumbar spine disorder, to 
include as secondary to a service-connected right knee 
disability, the claim is reopened, and to this extent only, the 
appeal is granted.



REMAND

The Veteran is seeking entitlement to service connection for a 
lumbar spine disorder, to include as secondary to a service-
connected right knee disability, and a total disability rating 
based on individual unemployability (TDIU).  Based upon its 
review of the Veteran's claims file, the Board finds there is a 
further duty to assist the Veteran with his claims therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At his September 2010 hearing before the Board, the Veteran 
testified that he received treatment for his back condition at 
the Omaha VA Medical Center in September 2010.  A review of the 
Veteran's claims folder revealed that no VA treatment records 
dated in September 2010 are included in the claims file.  VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before VA, 
even where they are not actually before the adjudicating body.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  The claims file 
currently contains VA treatment records through February 2010.  
Therefore, the RO should request all VA medical treatment records 
pertaining to the Veteran from February 2010 to the present.

In addition, a March 2010 VA examination report reflects that the 
Veteran reported frustration that the Social Security 
Administration (SSA) failed to provide additional financial 
support for his physical problems.  A December 2008 VA psychiatry 
report also indicated that the Veteran reached the Social 
Security Disability Insurance limits.  However, the RO has not 
yet requested the Veteran's records from the SSA.  Medical 
evidence pertaining to the Veteran's SSA claim for benefits is 
potentially relevant to the claims currently on appeal.  When VA 
is on notice that there are SSA records, it must obtain and 
consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); 
Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Therefore, the Board 
must seek to obtain these records before proceeding with the 
appeal.  

Additionally, the Veteran also testified at the September 2010 
Board hearing, that he had participated in a vocational 
rehabilitation program for the previous two and a half years.  
When the evidence indicates that the Veteran has been seen by the 
Vocational Rehabilitation and Employment Service, the Board is on 
notice of the existence of those records and is obliged to obtain 
and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  
Therefore, the RO should obtain the Veteran's Vocational 
Rehabilitation counseling folder, if it exists.

Furthermore, the Board finds that the VA examinations of record 
lack sufficient clarity to render a decision at this time and are 
inadequate.  Specifically, the Board observes that the VA 
examinations of record failed to address whether the Veteran's 
current lumbar spine disorder was aggravated by his service-
connected right knee disability.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc) (holding that additional disability 
resulting from aggravation of a nonservice-connected disorder by 
a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).  The August 2008 VA examiner indicated that the issue 
of the Veteran's back condition cannot be resolved without resort 
to speculation.  The June 2002 VA examiner's opinion that the 
Veteran's lumbar spine condition was not secondary to his right 
knee disability or related to his military service does not 
clearly address the issue of aggravation.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (holding that if VA provides a 
Veteran with an examination in a service connection claim, the 
examination must be adequate).  This etiological opinion is based 
solely on whether the Veteran's current lumbar spine disorder was 
directly caused by his right knee disability, but fails to 
address whether his lumbar spine disorder was aggravated by the 
service-connected right knee disability.  Under these 
circumstances, the Board finds that the RO should request an 
additional medical review of the claims file and the VA examiner 
should provide an opinion as to whether the Veteran's current 
lumbar spine disorder is aggravated by his right knee disability.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board must also remand the claim of entitlement to 
TDIU.  Since the issue of entitlement to TDIU is inextricably 
intertwined with consideration of the claim of service connection 
for a lumbar spine disorder, it will be deferred pending final 
disposition of the claim for service connection.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (finding that issues are "inextricably 
intertwined "when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second issue).  
Further, on remand, a medical examination should be obtained to 
ascertain whether the Veteran's service-connected disabilities 
render him unable to obtain or retain substantially gainful 
employment.  The record contains evidence that the Veteran is 
currently unemployable due to extensive physical problems.  A 
December 2009 VA psychiatry report stated "[a]t this time it 
appears abundantly clear that the [Veteran] cannot meet the 
demands of employment due to his multiple physical 
disabilities."  In adjudicating a claim for TDIU, VA may not 
reject the Veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the Veteran's 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 
537 (1994).  VA has a duty to supplement the record by obtaining 
an examination, which includes an opinion as to what, if any, 
affect the Veteran's service-connected disabilities have on his 
ability to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 
Vet. App. at 538.  Accordingly, the RO must provide the Veteran 
with a VA medical examination to determine whether the Veteran's 
service-connected disabilities, together but not in concert with 
any nonservice-connected disabilities, render the Veteran unable 
to obtain or retain substantially gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.	The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated his lumbar 
spine disorder and service-connected 
disabilities.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file, to 
include all VA medical treatment records 
pertaining to the Veteran's lumbar spine 
disorder from February 2010 to the 
present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure the same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) that 
the Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

2.	The RO must contact the SSA for the 
purpose of obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with the Veteran's 
claim for SSA disability benefits.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO 
with respect to the claim; and (d) notify 
the Veteran that that he is ultimately 
responsible for providing the evidence.  
The Veteran must then be given an 
opportunity to respond.

3.	The RO must ascertain whether there exist 
any records of the Veteran receiving 
Vocational Rehabilitation counseling.  If 
so, any Vocational Rehabilitation 
counseling file, or other such records, 
must be obtained from the government 
entity maintaining such a file and 
associated with the claims folder.  All 
action taken must be documented in the 
claims folder. 

4.	After the above records are obtained to 
the extent available, the Veteran's entire 
claims file, including this remand, must 
be reviewed by the VA examiner who 
conducted the August 2008 VA examination, 
if available.  If the August 2008 VA 
examiner is not available, then the claims 
file must be reviewed by another 
appropriate VA examiner.  The examiner 
must indicate on the examination report 
that the claims folder was reviewed.  If 
the examiner deems that examination of the 
Veteran is necessary, such should be 
arranged. 

The VA examiner must provide a nexus 
opinion as to whether the Veteran's 
current lumbar spine disorder is 
aggravated by the Veteran's service-
connected right knee disability.  If the 
service-connected right knee disability 
aggravated (i.e., permanently worsened) 
the lumbar spine disability, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation, if possible.

A complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

5.	The RO must schedule the Veteran for a VA 
examination to determine the impact that 
all of his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must indicate 
on the examination report that the claims 
folder was reviewed.  The examiner must 
elicit from the Veteran, and record for 
clinical purposes, a full work and 
educational history.  

Based on a review of the claims file, the 
examiner must provide an opinion as to 
whether the Veteran is unable to obtain or 
retain employment due only to his service-
connected disabilities, to include any 
medications taken for those disabilities, 
consistent with his education and 
occupational experience, irrespective of 
age and any nonservice-connected 
disabilities.  

A complete rationale for any opinions 
expressed must be given.  If the requested 
opinion cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.  

6.	The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.	The examination reports must be reviewed 
to ensure that they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, the RO must implement corrective 
procedures.

8.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must readjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence 
submitted.  If any of the claims remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


